Citation Nr: 1539325	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  10-24 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable initial rating for service-connected chronic tailbone pain/injury, residual coccyx fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran had active service from November 2003 to December 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Gretna, Louisiana. 

In July 2015, the Veteran filed claims for increased ratings for service-connected right ankle, left ankle, knee, and loss of use for right ankle fusion conditions.  As such, the issues of entitlement to a rating in excess of 20 percent for right ankle injury status post right tibiotalar fusion, a compensable rating for left ankle strain associated with service-connected right ankle disability, and a rating in excess of 10 percent for right knee disability associated with service-connected right ankle disability have been raised by the Veteran but have not been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board therefore does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary as the current record before the Board is incomplete. 

The Veteran's file before the Board is contained in both Virtual VA and the Veterans Benefits Management System (VBMS).  The February 2007 rating decision on appeal refers to a statement from the Veteran received on November 30, 2006, which was construed as a claim for service connection for chronic tailbone pain/injury, residual coccyx fracture.  The referenced statement from the Veteran received on November 30, 2006 is not of record.  The February 2007  rating decision granted service connection for chronic tailbone pain/injury, residual coccyx fracture and assigned a noncompensable initial rating effective December 4, 2004.  The VBMS file contains a cover sheet to a May 2007 notice of disagreement by the Veteran's representative; however, the listed attachment, namely, Notice of Disagreement in a VA Form 21-4138 is not contained in either her Virtual VA or her VBMS files.  Further, a June 2013 Supplemental Statement of the Case states that the Veteran was furnished a Statement of the Case on May 4, 2010; however, this document is not contained in either the VBMS file or the Virtual VA file.

Additionally, the record does not include the Veteran's DD Form 214 and there are inconsistent notations in the file as to the dates of the Veteran's service.  The February 2007 rating decision indicated that the Veteran was in the Army from November 3, 2003 to December 3, 2004.  However, in a VA Form 21-526, received in September 2004, the Veteran indicated that she entered active service on May 10, 2002; she did not indicate the date of service separation.  However, an October 2004 Exam Request Report by the RO includes comments about the Veteran that the date of separation was March 27, 2005.

Further, there appear to be periods of time in which there exists evidence that has not been associated with the VBMS file.  Following a July 2007 entry, there is no evidence of record until a May 2010 entry; following a May 2010 entry, there is no evidence of record until January 2012 entry; and again, following a January 2012 entry, there is no evidence of record until February 2013 entry.

The missing evidence indicates that a temporary file may exist for the Veteran and, at the very least, that the record before the Board is incomplete.  See 38 C.F.R. § 19.7 (2014) (decisions of the Board are based on a review of the entire record).  On remand, the RO must determine whether there is a temporary folder and if so, its contents or copies thereof must be associated with the Veteran's Virtual or VBMS electronic files.  Additionally, the RO must ensure that all evidence contained in the Veteran's paper claims file is accurately reflected in the VBMS file.

Thus, a remand is necessary to ensure that the complete record is made available to the Board prior to adjudication of the claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all documents and evidence related to the Veteran's claim are included in the VBMS file.  This includes a written statement from the Veteran received on November 30, 2006, a Notice of Disagreement on a VA Form 21-4138 listed as an attachment to a May 2007 cover letter by the Veteran's representative, a statement of the case issued on May 4, 2010, and the Veteran's DD Forms 214 for all periods of service.  In this regard, determine whether there is any additional claims file for the Veteran, including a temporary file.  If so, the contents of this file or copies thereof, must be associated with the Virtual VA or VBMS electronic files.  If any document listed above is not available, such should be documented in the record, and the Veteran and her representative so notified.

2.  Thereafter, review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

3.  Contact the National Personnel Records Center, the Department of the Army, and any other appropriate source(s) to verify the Veteran's periods of active duty service.  Additionally request any outstanding service personnel and/or treatment records.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) for requesting records from federal facilities.

4.  After any pertinent outstanding records are added to the claims file, readjudicate the Veteran's claim on appeal, taking into consideration all newly acquired evidence, specifically including all evidence of record received since June 2013.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and her representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

